UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 17, 2014 EGPI FIRECREEK, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 000-32507 (Commission File Number) 88-0345961 (IRS Employer Identification No.) 6564 Smoke Tree Lane Scottsdale, Arizona (principal executive offices) (Zip Code) (480) 948-6581 (Registrant’s telephone number, including area code) (Former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act o Soliciting material pursuant to Rule 14a-12 under the Exchange Act o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01 Other Events. On January 17, 2014 the Board of Directors of the Company appointed Olde Monmouth Stock Transfer Co., Inc. (hereinafter called the “Agent”) as Transfer Agent and Dividend Disbursing Agent replacing Computershare, Inc. The transition period for the changeover process is expected to complete on or about February 10, 2014. Contact information for the Company’s new Transfer Agent: Olde Monmouth Stock Transfer Co., Inc. Attention: Matthew J. Troster 200 Memorial Parkway Atlantic Highlands, NJ 07716 Phone (732) 872-2727, Ext 101 Fax (732) 872-2728 matt@oldemonmouth.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 30, 2014 EGPI FIRECREEK, INC. By: /s/ Dennis R. Alexander Dennis R. Alexander, Chief Executive Officer
